Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19        PageID.1786     Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

 UNITED STATES OF AMERICA,                            Case No. 18-CR-20489

                     Plaintiff,                       Thomas L. Ludington
       v.                                             United States District Judge

                                                      Patricia T. Morris
 JAMES D. PIERON, JR.,                                United States Magistrate Judge

                Defendant.
 ______________________________/

             GOVERNMENT’S SUPPLEMENTAL BRIEF ON TAX-LOSS ISSUES

       In March of 2019, a jury convicted defendant James D. Pieron, Jr., of one

 count for attempting to evade the payment of his 2008 and 2009 federal income

 taxes. The Court has directed the parties to submit supplemental briefing to address

 certain issues related to the calculation of Pieron’s criminal tax loss under the

 sentencing guidelines. (R. 110, Order Directing Supplemental Briefing, PgID

 1780-81).

                            Relevant Factual Background

       In 2008 and 2009, James Pieron, a United States citizen, lived in Switzerland

 where he owned and ran a currency trading company called JDFX Fund, as well as

 several related companies held by JDFX Holding, AG. Pieron was the founder of

 the JDFX companies, and he did not purchase JDFX Holding or its subsidiaries

 from anyone else.
                                               1
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19       PageID.1787    Page 2 of 13



       In 2006, Pieron met Trevor Cook, the owner of a company called Market

 Shot, LLC, which operated as a Ponzi scheme. (Govt. Ex. 200, SEC Memo of

 Interview with James Pieron on November 3, 2009, at bates stamp 00480). Over

 time, Cook’s company Market Shot, LLC, agreed to purchase shares of JDFX

 Holding AG stock, which were owned and held by James Pieron. (Govt. Ex. 200:

 SEC Memo of Interview with James Pieron at bates stamp 00481; Govt. Ex. 201:

 Sale and Purchase Agreement for 20% equity, at bates stamp 1035-1038; Govt. Ex.

 202: Sale and Purchase Agreement for additional 15% equity, at bates stamp 1039-

 1042).

       Market Shot, LLC, purchased its first twenty percent of equity by making

 several deposits prior to the purchase agreement’s closing date of January 1, 2008.

 (Govt. Ex. 203: 12/22/2010 Email from Pavlik to Pieron, at bates stamp 00919;

 Govt. Ex. 200: SEC Memo of Interview with James Pieron at bates stamp 00481).

 The payments were accomplished by wire transfers from Market Shot accounts to

 JDFX accounts. (Govt. Ex. 138: Wire Transfer Documents from Wells Fargo

 Bank). In 2009, Market Shot, LLC purchased an additional fifteen percent equity

 in JDFX Holding from Pieron. (Govt. Ex. 202: Sale and Purchase Agreement for

 additional 15% equity, at bates stamp 1039-1042). Instead of keeping his proceeds

 of the stock sale in his own accounts, Pieron “loaned a substantial portion of the




                                              2
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19        PageID.1788     Page 3 of 13



 capital gains back to JDFX as working capital.” (Govt. Ex. 204: Pieron Letter to

 Pavlik regarding JDFX’s failure, at bates stamp 01159).1

       Sometime before July 8, 2008, while Pieron was still living in Switzerland,

 his stepfather, Christopher Werwega, told him that he would have to file personal

 income taxes for the income he earned while living in Switzerland. (R. 53: Tr.

 Werwega, PgID 704). Werwega completed returns for several years up to 2006,

 but he did not complete Pieron’s 2007, 2008, or 2009 income tax returns, because

 those returns were too complicated for him and because Werwega did not have the

 information to prepare them. (Id. at 697). Werwega probably told Pieron that it was

 likely Pieron would owe taxes for 2007 and 2008. (Id. at 707).

       In late 2009, Pieron returned to the United States. In 2010, Pieron contacted

 American Tax Solutions, a tax resolution firm, where he worked with a tax return

 preparer named Carol Nathan. (R. 52: Tr. Nathan, PgID 525). Using information

 that Pieron gave to her, Ms. Nathan prepared tax returns for Pieron for 2007, 2008

 and 2009, and told Pieron to mail the returns. (Id. at 526, 547-550).

       While Pieron was working with Nathan, he also began working with a CPA

 named Kim Pavlik. Mr. Pavlik explained to Pieron that the payments that Market


 1
  At a discussion during trial, Pieron and his counsel admitted that the paperwork
 for the stock sale deal indicated that Pieron personally sold the stock, but that the
 money for the stock sale was transferred to JDFX. Michael Minns, Pieron’s trial
 counsel noted, “I think he’s stuck with it civilly, Your Honor.” (R. 53, Tr.
 Tomakich recross, PgID 807-809.)
                                               3
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19        PageID.1789     Page 4 of 13



 Shot made in 2007 for its purchase of Pieron’s stock, could be treated as income in

 2008 as opposed to 2007. (Govt. Ex. 203: 12/22/2010 Email from Pavlik to Pieron,

 at bates stamp 00919). This allowed Pieron to offset his capital gains with losses

 that he incurred in 2008, and mitigate what Pavlik described as a “whip-saw

 effect” caused by the fact that an individual may not carry back a capital loss.

 Nathan made a note to memorialize Pavlik’s idea of including the 2007 payments

 as capital gain income in 2008. (Govt. Ex. 205: Carol Nathan note, at bates stamp

 00502).

       Despite the fact that Pieron had begun working with Pavlik on his 2008 and

 2009 tax liabilities, he decided to file the returns that Nathan prepared for him.

 (Govt. Exs. 39, 40 & 42: 2007, 2008 & 2009 Form 1040 tax returns). Pieron filed

 his first Form 1040 returns for 2007, 2008 and 2009 in January 2011. Pieron did

 not submit payment with the 2008 or 2009 returns and did not enter into a payment

 plan. (Govt. Ex. 18: 2008 Account Transcript; Govt. Ex. 20: 2009 Account

 Transcript).

       Pieron continued to work with Pavlik on his 2008 and 2009 income tax

 liabilities, along with other tax obligations. Pavlik prepared amended income tax

 returns for 2008 and 2009 using Form 1040X. Those returns claimed a theft-loss

 deduction based on a novel argument that Pieron was a victim of Trevor Cook’s




                                               4
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19         PageID.1790     Page 5 of 13



 Ponzi scheme. (Govt. Ex. 41: 2008 Form 1040X; Govt. Ex. 48: 2009 Form

 1040X).

         In 2014, Pieron had still not paid his 2008 and 2009 tax liabilities, so Pavlik

 prepared a Form 1040X for the year 2011, which sought to reduce the 2008 and

 2009 taxes based on the claim-of-right doctrine. Pavlik also prepared an offer-in-

 compromise based on a “doubt as to liability” which similarly requested the IRS to

 reduce Pieron’s 2007 to 2011 tax liabilities based on Pavlik’s claim-of-right

 argument. In March of 2014, Pieron signed the 2011 Form 1040X amended return

 and the offer-in-compromise and mailed them to the IRS. (Govt. Ex. 206: 2011

 Form 1040X Return; Govt. Ex. 207: Offer-in-compromise).

                                       Discussion

 The government correctly used the 2008 and 2009 Form 1040X amended returns
 as a starting point to calculate Pieron’s criminal tax-loss amount.

         The Court’s order for supplemental briefing directed the government to

 address two issues. The first question is why the government based its criminal tax

 calculation on the amended returns (Form 1040X) for 2008 and 2009, that were

 prepared by Pavlik and filed in 2012, and why the government did not base its

 calculations on the original 2008 and 2009 returns that were prepared by Carol

 Nathan, or the offer-in-compromise which was prepared by Pavlik and mailed in

 2014.



                                                5
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19        PageID.1791     Page 6 of 13



         The Form 1040X returns filed in January 2012 are more accurate than the

 initial returns prepared by Carol Nathan. The 2008 and 2009 1040X amended

 returns include income reflected in the available bank records. This is likely

 because Pieron provided far more information and source documents (including

 bank records) to Pavlik and his accounting firm than he did to Carol Nathan, who

 prepared the original returns for 2008 and 2009 which were filed in January of

 2011.

         One example of a difference between Pieron’s original 2008 Form 1040

 return and the 2008 Form 1040X amended return is that the original return only

 reported a stock sales price of $9,346,617, instead of the accurate stock sale price

 of $10 million, which was correctly reported in the 2008 From 1040X amended

 return. Similarly, the original 2009 return only reported a stock sale price of

 $4,450,460, rather than the accurate stock sale price of $5,250,000, which was

 correctly reported in the 2009 Form 1040X amended return.

         The 2008 and 2009 Form 1040X amended returns that were filed in 2012

 appear to accurately report Pieron’s income. The government’s issue with the

 amended returns is that they also claim a frivolous theft-loss deduction, which has

 the effect of wiping out much of Pieron’s income.

         To claim a theft-loss deduction, the taxpayer must be the victim of a theft or

 scheme whereby somebody illegally took the taxpayer’s property. Greenberger v.


                                                6
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19        PageID.1792    Page 7 of 13



 United States, No. 1:14-CV-01041, 2015 WL 4076976, at *4 (N.D. Ohio June 19,

 2015). Pieron does not meet the criteria for a theft loss, because Cook never took

 any of Pieron’s property, illegally or otherwise. Pieron was simply not a victim of

 Cook’s Ponzi scheme. Pieron did not lose any funds in Cook’s Ponzi scheme. To

 the contrary, Cook invested Ponzi scheme funds in Pieron’s companies.

       In claiming a theft-loss, Pieron claimed that in 2009 JDFX’s major lenders,

 including Deutsche Bank, became aware that Trevor Cook/ Market Shot, LLC, was

 an investor in JDFX Holding and that Cook/Market Shot, LLC, were also involved

 in a Ponzi scheme. (Govt. Ex. 204: Pieron Letter to Pavlik regarding JDFX’s

 failure, at bates stamp 01159; Govt. Ex. 207: Offer-in-compromise, at p. 6).

 Because Deutsche Bank did not want to lend to a company associated with a Ponzi

 scheme, it terminated its Prime Brokerage agreement, which caused other banks to

 stop lending to JDFX. (Govt. Ex. 204: Pieron Letter to Pavlik regarding JDFX’s

 failure, at bates stamp 01159). Pieron claimed that this caused him to personally

 lose the capital that he had re-loaned to JDFX. (Id.)

       Assuming the truth of Pieron’s claims about Deutsche Bank ending the

 Prime Brokerage agreement and the after-effects of that decision, the value of

 Pieron’s stock in JDFX and the value of his shareholder note to JDFX declined

 significantly. But Pieron could not claim a capital loss for this, because under the

 tax code, an individual may only claim up to $3,000 for capital losses, 26 U.S.C. §


                                               7
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19         PageID.1793     Page 8 of 13



 1211(b), and capital losses may not be carried back. 26 U.S.C. § 1212(b)(1). So

 Pieron and Pavlik tried to re-characterize the capital loss as a theft loss. See 26

 U.S.C. § 165. 2

       When Pieron and Pavlik’s first attempt to get a frivolous deduction failed to

 wipe out Pieron’s liabilities, they tried a different argument. In March of 2014,

 Pieron signed and mailed a Form 1040X amended return for 2011, and an offer-in-

 compromise of Pieron’s 2007 to 2011 tax liabilities based on “doubt as to

 liability.” Both documents made the same claim-of-right argument. Because the

 argument is frivolous, the government has not relied on either document when

 calculating Pieron’s criminal tax loss.

       The claim-of-right doctrine applies in situations where a taxpayer has

 obtained funds which another person claims. If the taxpayer reports the funds as

 income in the year that the taxpayer receives the funds, but the taxpayer later

 becomes obligated to repay the funds to the other claimant and actually repays the

 funds, then the taxpayer can recompute his or her liability for the year in which the

 taxpayer reported the funds as income. See 26 U.S.C. § 1341; Aloca, Inc. v. United

 States, 509 F.3d 173, 181-82 (3rd Cir. 2007) (A taxpayer must show that he or she

 “is no longer entitled to keep money [that was] included in an earlier return, [and]



 2
  The parties discussed Pieron’s theft-loss claims during argument at trial (R. 51
 Tr. Miller, PgID 437-439).
                                                8
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19         PageID.1794    Page 9 of 13



 also that [the taxpayer] has ‘restored’ it.”) A taxpayer may only recompute liability

 for a year if it “appeared that the taxpayer had an unrestricted right to” the funds.

 26 U.S.C. § 1341(a)(1); see also Robb Evans & Assoc. v. United States, 850 F.3d

 24, 34-35 (1st Cir. 2017).

       In Pieron’s case, he received $15 million from Trevor Cook for the sale of

 JDFX stock, but that money was never subject to a claim by anybody else; Pieron

 was never obligated to repay the $15 million; and Pieron never repaid the $15

 million. By the time Pieron filed his initial income tax returns for 2008 and 2009,

 Pieron was aware that Cook and Market Shot had been implicated in a Ponzi

 scheme because Deutsche Bank had already terminated its Prime Brokerage

 agreement, (Govt. Ex. 204: Pieron Letter to Pavlik regarding JDFX’s failure, at

 bates stamp 01159), and Pieron had met with the SEC and the SEC receiver (Govt.

 Ex. 200, SEC Memo of Interview with James Pieron on November 3, 2009, at

 bates stamp 00480). Pieron cannot claim that his right to the $15 million that

 Market Shot paid him appeared any different in 2011, when he initially filed his

 2008 and 2009 Form 1040 returns, than it did in 2014 when he filed the amended

 2011 Form 1040X return.

       Pieron’s claim-of-right argument asserts that the SEC receiver did not

 pursue him because he was insolvent, but that otherwise, Pieron would have been

 obligated to repay the $15 million to the SEC receiver. (Govt. Ex. 207: Offer-in-


                                               9
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19         PageID.1795     Page 10 of 13



  compromise, at page 12, “If Pieron still had any liquid assets in 2011, the [SEC]

  trustee would have tried to claw those funds back.”). The fact remains that Pieron

  was never obligated to return any of the $15 million, and he never did repay any of

  it. Instead, he transferred at least a portion of the remaining JDFX funds to an

  account for IB Technologies, a U.S. entity that Pieron solely owned. (See Govt. Ex.

  129: IB Technologies, Inc., Wire Transfer Documents- PNC Bank, at bates stamp

  10773).

        In summary, the government has used the 2008 and 2009 Form 1040X

  returns that were filed in January 2012 as the starting-point for its tax-loss

  calculation, but it has rejected the frivolous theft-loss deduction claimed in those

  returns. The 2008 and 2009 returns prepared by Carol Nathan did not include all of

  the income that Pieron received as reflected in the bank records, and the offer-in-

  compromise that was filed in 2014 was based on a frivolous claim-of-right

  argument.

  Pieron did not have a significant cost basis in the stock he sold to Market Shot.

        The Court’s order for supplemental briefing also directed the government to

  explain its conclusion that Pieron had no cost basis in the JDFX stock that he sold

  to Market Shot.

        As a general rule, a taxpayer’s cost basis in stock is the purchase price of the

  stock plus any capital contributions. 26 U.S.C. §§ 1011 & 1016. As noted above,


                                                10
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19          PageID.1796   Page 11 of 13



  Pieron was the founder of JDFX Holding and its entities, and he did not purchase

  the stock from anybody. The government is not aware of source documents

  reflecting any capital contributions that Pieron made to JDFX Holdings prior to the

  stock sales, and there are no significant bank transfers from Pieron’s personal

  accounts to any JDFX account. Pieron sent two different sets of spreadsheets to

  Nathan and Pavlik in which he claimed to have basis in the JDFX Holding stock,

  but the spreadsheets were inconsistent with one another and with source documents

  such as bank records. The Form 1040X amended returns for 2008 and 2009, did

  not reflect the figures on Pieron’s spreadsheets.

        Pieron’s 2008 Form 1040X return included a cost basis of $710,129 for the

  stock that he sold to Market Shot for ten million dollars.




  (Govt. Ex. 41: 2008 1040X, at bates stamp 00306). His 2009 Form 1040X return

  did not claim a basis for the stock that he sold to Market Shot for 5.25 million

  dollars.




                                               11
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19         PageID.1797    Page 12 of 13




  (Govt. Ex. 48: 2009 1040X, at bates stamp 25475.)

        Based on the bank records and the lack of evidence showing capital

  contribution by Pieron, the government has concluded that Pieron did not have any

  significant basis in the stock he sold in the 2008 transaction. This conclusion is

  also supported by the fact that Pieron’s income tax returns for 2003-2007 only

  report $386,092 in gross income.

   Trial     Tax Year              Gross income from all
   Exhibit                         income sources
   No.
   35        2003                  $5,925
   36        2004                  $70,900
   37        2005                  $48,640
   38        2006                  $78,720
   39        2007                  $181,907
             Total gross income    $386,092

        Based on his reported income, it is highly unlikely that Pieron spent over

  $700,000 in capital contributions to JDFX prior to January 1, 2018, when the sale

  of the stock became effective. It is more likely that the bulk of JDFX’s initial start-

  up capital was largely in the form of loans by lenders who were impressed by the

  claims that Pieron made regarding JDFX’s trading capabilities and speed.

                                                12
Case 1:18-cr-20489-TLL-PTM ECF No. 112 filed 07/08/19        PageID.1798      Page 13 of 13



  Currently the government only plans to call one witness to establish Pieron’s tax-
  loss amount.

        Lastly, the Court directed the parties to identify the witnesses they will call

  at the sentencing hearing. The government has construed this as relating to

  witnesses regarding Pieron’s criminal tax-loss amount, because at this point there

  is no pre-sentence report and it is unclear what objections the parties will make to

  the PSR when it is received. If the government has to present evidence to support

  its criminal tax-loss calculations, the government will likely call IRS Revenue

  Agent Sherry Rousseau and estimates forty minutes for direct examination.



                                                Respectfully submitted,


  Date: July 8, 2019                            Matthew Schneider
                                                United States Attorney

  s/Jules M. DePorre                            s/Janet L. Parker
  Jules M. DePorre (P73999)                     Janet L. Parker (P34931)
  Assistant U. S. Attorney                      Assistant U.S. Attorney
  600 Church Street                             101 First Street, Suite 200
  Flint, Michigan 48502-1280                    Bay City, MI 48708
  (810) 766-5026                                (989) 895-5712
  jules.deporre@usdoj.gov                       janet.parker2@usdoj.gov


                                       Certificate

        On July 8, 2019, I filed this pleading by using the Clerk of the Court’s ECF
  system. The ECF system will automatically serve counsel of record.

                                                s/Jules DePorre

                                               13
